Title: From Thomas Jefferson to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 3 September 1824
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        
                        
                            Monticello
                            Sep. 3. 24.
                    The mail, my dear Friend, succeeding that which brought us the welcome news of your arrival on our shores, brought that of your being to proceed immediately to the North. I delayed therefore, till you should turn Southwardly, to meet you with my sincere congratulations on your safe passage, and restoration to those who love you more than any people on earth. indeed, I fear, they will kill you with their kindness, so fatiguing and exhausting must be the ceremonies they force upon you. be on your guard against this, my dear Sir, and do not lose in the enthusiastic embraces of affection a life they are meant to cherish. I see you are to visit our Yorktown on the 19th of Oct. my spirit will be there; my body cannot. I am too much enfeebled by age for such a journey. I cannot walk further than my garden; with infirmities too which can only be nursed at home. I imagine you will be forced to visit Charlestown and Savanna. for where is it they will not wish & ask your company, if they can get it? our little village of Charlottesville insists also on recieving you. they would have claimed you as their guest, were it possible. I could have seen you the guest of any other than myself, in the vicinage of Monticello. I have reduced them therefore to the honor of accepting from them a dinner; and that, thro’ me, they beseach you to come and accept. I suppose in fact that either going to, or returning from the South, the line by Monticello & Montpellier will be little out of your way. come then, my dear friend; suit the time to yourself; make your headquarters here, from whence the ride to Charlottesville and our University will not be of an hour. let me once more have the happiness of talking over with you your first labors here, those I witnessed in your own country, it’s past and present afflictions, and future hopes. God bless and preserve you, and give me once more to see and embrace you
                        Th: Jefferson
                    